Citation Nr: 0812823	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  00-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1975 to 
March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In November 2003 and October 2006, 
the Board remanded the veteran's claim for additional 
development.

In the October 2006 remand, the Board referred to the agency 
of original jurisdiction (AOJ) claims of service connection 
concerning the back, neck, shoulders, and bronchitis.  An 
undated entry in the claims file acknowledged the referred 
claims.  However, it does not appear as if any further action 
has been taken and these claims are again referred to the 
AOJ.


FINDING OF FACT

The veteran's service-connected maxillary sinusitis does not 
preclude him from securing and following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The TDIU claim was filed by the veteran prior to the 
enactment of the VCAA.  Additionally, the RO initially 
adjudicated the claim prior to the enactment of the VCAA.  
Although pre-adjudicatory VCAA notice was not possible, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, in cases such as this one, the veteran has the 
right to subsequent content-complying notice.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through March 2004 and November 2006 
notice letters, the RO notified the veteran of the 
information and evidence needed to substantiate his TDIU 
claim.  In the November 2006 letter, the veteran was provided 
with the criteria for assigning effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in November 2007, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the March 2004 and November 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence 
regarding his service-connected disability.  The veteran was 
also requested to provide VA with any evidence that had not 
been previously considered or information he may have had 
pertaining to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Marion, Indiana, and its associated outpatient clinic in 
Muncie, Indiana.  Pursuant to the Board's November 2003 
remand, records from the Social Security Administration (SSA) 
were requested and obtained.  Additionally, in March 2000, 
June 2005, and March 2006, the veteran was provided a VA 
examination in connection with his claim, the reports of 
which are of record.  Pursuant to the Board's October 2006 
remand, a medical opinion was obtained.  Furthermore, the 
veteran was afforded a hearing before the Board in March 
2002, the transcript of which is also of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.

II. Analysis

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the veteran's only service-connected disability is 
maxillary sinusitis, evaluated as 10 percent disabling.  As 
such, the veteran does not meet the criteria for 
consideration for entitlement to TDIU on a schedular basis 
because the 10 percent rating does not satisfy the percentage 
requirements of 38 C.F.R. § 4.16(a).

Nevertheless, the veteran may be entitled to TDIU on an 
extra-schedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of the effect of his service-connected disability.  
38 C.F.R. § 4.16(b).  Consequently, the Board must determine 
whether the veteran's service-connected disability precludes 
him from engaging in substantially gainful employment (work 
that is more than marginal, which permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The fact that a veteran may be unemployed or has 
difficulty obtaining employment is not determinative.  The 
ultimate question is whether the veteran, because of service-
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2007).  In making 
its determination, VA considers such factors as the extent of 
the service-connected disability, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

In consideration of the evidence in the claims file, 
including the VA examination reports, VA treatment records, 
and other records received from SSA, the Board finds that the 
veteran's service-connected disability does not preclude him 
from securing and following a substantially gainful 
occupation.

A November 1998 VA examination report documented the 
veteran's complaints regarding his sinuses and produced a 
diagnosis of probable chronic sinusitis.  The veteran stated 
that the symptoms occurred year round, but they were worse in 
the winter.  He stated that his sinuses would become stuffy 
and he experienced headaches.  The examiner noted that the 
sinus problems interfered with the veteran's ability to 
breathe through the nose.  There was associated drainage, but 
it was a clear discharge and not purulent.  On examination, 
the examiner found the nostrils to have 50 percent 
obstruction.  There was tenderness of the maxillary sinuses.  
An associated x-ray showed mild mucosal thickening in the 
right maxillary sinus.

In March 2000, the veteran underwent further VA examination.  
Chronic sinusitis was diagnosed.  There was tenderness over 
the sinuses, but there was no septal obstruction of either 
nostril.  During a June 2005 VA examination, an examiner 
found that there was a patent bilateral nasal airway with 
minimal turbinate hypertrophy and positive nasal crusting.  
There was also sinus tenderness over the frontal and 
maxillary sinuses, but there was no purulent discharge.

The most recent VA examination was administered in March 
2006.  The veteran complained of facial pressure, nasal 
congestion, and postnasal drip.  He stated he had sneezing 
spells that worsened in a dusty or dirty area.  There was no 
history of sinus surgery.  The examiner stated that there had 
been no period of incapacitation that required bed rest.  On 
examination, the veteran had approximately 80 percent 
blockage of the nasal cavity as a result of mucosal edema.  A 
small amount of purulent discharge was coming out of the 
right middle meatus.  There were no polyps, masses, or 
lesions.  The veteran had tightness and pressure over the 
maxillary sinuses, but there was no tenderness.  The examiner 
diagnosed the veteran with chronic sinusitis and allergic 
rhinitis.  He stated further that allergic rhinitis was 
likely secondary to local allergen exposure.

The only medical opinion of record that addresses the effects 
of the veteran's chronic sinusitis on his employment was 
issued in June 2007.  That is, it is the only opinion that 
addresses solely the effects of sinusitis, and not the 
effects of sinusitis in combination with nonservice-connected 
disabilities.  The physician did not examine the veteran, but 
he fully reviewed the claims file.  The physician noted the 
veteran's historic symptomatology and the available 
information regarding employment.  The physician stated that 
the veteran likely had vocational training that allowed for 
the performance of technical work, including work in the 
field of heating and air conditioning.  It was noted that the 
veteran had not worked since at least 1999.  The physician 
stated that the medical history reflected significant 
exacerbations by dusty and dirty conditions.  However, 
because the veteran had not had any periods of 
incapacitation, it was reasoned that the veteran could avoid 
exacerbations if he avoided the dusty and dirty conditions.  
In light of the veteran's medical history, his vocational 
knowledge, and lack of incapacitating periods, the physician 
gave the opinion that the veteran's maxillary sinusitis did 
not render him unable to secure or follow substantially 
gainful employment.

The June 2007 opinion stands uncontradicted by the record.  
Although the veteran is likely unable to work in a dusty or 
dirty environment on account of his service-connected 
sinusitis, according to the physician, the disability does 
not prevent him from employment where that type of condition 
can be avoided.  This finding is supported by the 
symptomatology evidenced in the treatment records from the 
VAMC in Marion and the VAOPC in Muncie.  The veteran's 
sinusitis has been characterized by non-incapacitating 
episodes involving headaches, pain, and purulent discharge.  
Given those symptoms, the RO has evaluated the disability as 
10 percent disabling.  Importantly, the more disabling 
symptoms set forth in the criteria for higher disability 
ratings have not been shown.  See 38 C.F.R. § 4.97 
(Diagnostic Code 6513) (2007).  Thus, the veteran has not yet 
been awarded even the highest schedular rating.  The Board 
points out that the maximum schedular disability rating for 
chronic maxillary sinusitis is 50 percent.  Therefore, 
according to the rating schedule, even the most severely 
disabling symptoms resulting from sinusitis would not rise to 
the level such that a total schedular rating could be 
assigned.

The Board notes that the veteran has been determined to be 
totally disabled and unemployable according to SSA.  Although 
sinusitis was one of the referenced disabilities, SSA found 
that unemployability resulted from degenerative disc disease 
of the lumbar spine, chronic obstructive pulmonary disease, 
depression, mixed personality disorder, and sinusitis.  
Interestingly, in September 2002, SSA found that the veteran 
was employable even when considering all of his physical 
disabilities.  It was only when the psychiatric disabilities 
were included, did SSA find the veteran to be unemployable in 
March 2005.  Consequently, the SSA determination does not 
support the veteran's TDIU claim, because only service-
connected disabilities are to be considered in such a claim.

The veteran's own statements suggest that, as SSA found, he 
is unable to work as a result of nonservice-connected 
disabilities and not sinusitis alone.  In a December 1999 VA 
treatment record, the veteran stated that he was unable to 
work due to his back problems.  During the March 2002 
hearing, the veteran stated that he did not think any one of 
his problems alone was disabling, but all of them put 
together were disabling.  Moreover, in a January 2003 
submission to SSA, the veteran stated that he stopped working 
because of pain, depression, anxiety, and extreme neck and 
back pain, in addition to breathing troubles.  Given these 
statements, and considering the June 2007 opinion and the 
findings of SSA, a TDIU is not warranted because service-
connected maxillary sinusitis alone does not preclude the 
veteran from securing and following a substantially gainful 
occupation.

For all the foregoing reasons, the Board finds that the claim 
for TDIU must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


